--------------------------------------------------------------------------------

Exhibit 10.16 

 

RETENTION AND CHANGE OF CONTROL AGREEMENT

 

This Retention and Change of Control Agreement ("Agreement") is made and entered
into as of January 1, 2004 by and between Seitel, Inc., a Delaware corporation
(the "Company'), and Larry Lenig (the "Executive").

The board of directors of the Company (the "Board"), has determined that it is
in the best interests of the Company to assure the Executive's services through
the successful completion of the Company's Chapter 11 reorganization process (as
measured by the effective date of the Company's amended plan of reorganization,
the "Effective Date").

The Company wishes to assure itself of the services of the Executive for the
period provided in this Agreement and the Executive wishes to serve in the
employ of the Company on the terms and conditions hereinafter provided.

Now, therefore, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1.         Employment. Upon the terms and subject to the conditions contained in
this Agreement, the Executive agrees to continue to provide services for the
Company during the term of this Agreement.

2.         Duties. The Executive shall remain the Chief Executive Officer of the
Company. The duties of the Executive shall be those duties assigned by the Board
and shall be consistent with duties typically assigned to Chief Executive
Officers of companies similar in size and scope to the Company. The Executive
will report to the Board. The Executive's duties may, from time to time, be
changed or modified at the discretion of the Board consistent with the
Executive's position with the Company. The Executive will comply with the lawful
policies and standards that the Company may establish or modify from time to
time. The Company will provide Executive appropriate and reasonable notice of
such policies and standards.

3.         Employment Term. Subject to the terms and conditions hereof,
including the approval of this Agreement by the bankruptcy court in which the
Company currently has Chapter 11 bankruptcy cases pending (the date of such
approval being referred to herein as the "Approval Date"), the Company agrees to
continue the employ of the Executive for a six month initial term (the "Initial
Term") commencing as of the date of this Agreement (the "Start Date") and
continuing after the Initial Term on a month-to-month basis, unless earlier
terminated by one of the parties to this Agreement (the "Termination Date"). The
period between the Start Date and the Termination Date is referred to herein as
the "Employment Term".

4.         Salary and Benefits. 

(a)        Base Salary. The Company shall, during the Employment Term, pay the
Executive an annual base salary of $420,000 (pro rated for the period of the
year that the Executive is actually employed by the Company). Such salary shall
be paid in accordance with the usual payroll procedures of the Company, less
applicable withholding and salary deductions.

(b)        Termination Payment. Upon the occurrence of (i) (A) the Effective
Date or (B) the expiration of this Agreement by its terms and (ii) either (X) a
determination by the Board to terminate the Executive's role with the Company as
Chief Executive Officer without Cause or (Y) the resignation by the Executive
after the Initial Term due to a determination by the Executive (in his sole
discretion) that his ability to work with the Board after the Effective Date
would be impaired (either of the two events referred to in (X) or (Y) above, a
"Termination"), the Company shall at the Termination Date pay the Executive (x)
a cash amount equal to $250,000, payable in one lump sum plus (y) a cash payment
payable in equal monthly installments in an amount equal to $35,000 times each
full and partial month that the Executive was employed by the Company during the
Employment Term prior to the Termination. For the purposes of this Agreement,
the Company shall have "Cause" to terminate the Executive's employment hereunder
upon the continued willful failure by the Executive to perform his duties with
the Company (other than any such failure resulting from incapacity due to
physical or mental illness), after reasonable notice and opportunity to cure any
failure to perform or by the Executive.

(c)        Bonus. Within 10 days after the Approval Date, the Company will pay
to the Executive a cash bonus equal to $200,000 based on his 2003 performance
with the Company.

(d)        Reimbursement of Expenses. The Company shall reimburse the Executive
for all reasonable out-of-pocket expenses incurred by the Executive in the
course of his duties, in accordance with its normal policies.

(e)        Employee Benefits. The Executive shall be entitled to participate in
the employee benefit programs generally available to employees of the Company. 

5.         Indemnification. The Executive will be indemnified (including the
payment on a current basis for costs of counsel) for any claim made against him
as an employee or officer of the Company as long as the act for which the
Executive seeks indemnification is not finally determined to have been the
result of willful or grossly negligent act on his part. 

6.         Miscellaneous Provisions. 

(a)        Assignment. Neither party may assign its rights or delegate its
duties or obligations hereunder without the written consent of the other party. 

(b)        Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered. 

(c)        Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No agreements or
representations, oral or otherwise, express or implied, with respect to the
employment of the Executive by the Company have been made by either party that
are not set forth expressly in this Agreement. 

(d)        Invalid Provisions. Should any portion of this Agreement be adjudged
or held to be invalid, unenforceable or void, such holding shall not have the
effect of invalidating or voiding the remainder of this Agreement and the
parties hereto agree that the portion so held invalid, unenforceable or void
shall, if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement to the extent required for the purposes of validity
and enforcement thereof.

(e)        Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Texas.

(f)        Approval. The Company will promptly file with the Bankruptcy Court
any necessary motion for approval of this Agreement and will thereafter use its
reasonable best efforts to obtain such approval not later than January 30, 2004
or as promptly thereafter as may be permitted by the calendar of the Bankruptcy
Court.

 

EXECUTIVE

 



/s/ Larry Lenig

Larry Lenig

 

 



SEITEL, INC.

 



/s/ Fred Zeidman

Name:

Fred Zeidman

Title:

Chairman of the Board of Directors

 

--------------------------------------------------------------------------------